Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 9, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
While claimant contended that he worked during his lunch hour, he conceded that the employer never requested that he do so. He also admitted that he was never pressed to do more work than he had been doing even though there was a backlog. Under these circumstances the conclusion by the Unemployment Insurance Appeal Board, that the pressure to burden claimant with overwork was self-imposed and that he therefore left his employment for personal and noncompelling reasons, is supported by substantial evidence and must be upheld (see, Matter of Wilensky [Catherwood], 33 AD2d 830; Matter of Klausner [Catherwood], 27 AD2d 776). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.